Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 9/3/2019.
Claims 1-19 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 12, the language “data blocks having similar lifetimes” renders the scope of the claims unclear.  While the lifetimes of data blocks is clear, it is not clear how close the lifetimes of two blocks must be to fall within the scope of “having similar lifetimes”.  Do the lifetimes have to be within a minute of each other?  Do they have to be within a year of each other?  The specification provides no clarity to the issue.  As such, the person having ordinary skill in the art would be unable to determine the scope of the claims.

Claims 5 and 16 recite “n(n>1)”.  It is unclear if the language in parenthesis are meant to be required or not, or even whether this is a mathematical equation.  The examiner will assume that this language was meant to read “the storage device controller includes n write-active erase units…where n is greater than 1”.

The remaining claims are rejected by virtue of their dependence upon at least one of the above addressed claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanno (US Patent Application Publication Number 2019/0362081).

Regarding claim 1, Kanno disclosed a solid-state data storage device (Kanno Fig. 3 or Fig. 6, for example), comprising: 
a storage device controller (Kanno Fig. 3 or Fig. 6, for example); 
solid-state memory (Kanno Fig. 3 or Fig. 6, for example); and 
an inline encryption engine, embedded in the storage device controller, for encrypting data blocks received from a host using a set of encryption keys and writing the encrypted data blocks into the solid-state memory, wherein data blocks having similar lifetimes are encrypted using the same encryption key (Kanno Figs. 3 and 6, Paragraphs 0074, 0106-0108, 0114-0115, and Fig. 30, Paragraphs 0243-0247 for example).
Regarding claim 12, Kanno disclosed a method for storing encrypted data blocks in a solid-state data storage device including an embedded inline encryption engine (Kanno Fig. 3 or Fig. 6, for example), comprising: 
encrypting, using the inline encryption engine, data blocks received from a host using a set of encryption keys, wherein data blocks having similar lifetimes are encrypted using the 
writing the encrypted data blocks into a solid-state memory of the solid-state data storage device (Kanno Figs. 3 and 6, Paragraphs 0074, 0106-0108, 0114-0115, and Fig. 30, Paragraphs 0243-0247 for example).


Regarding claims 2 and 13, Kanno disclosed that each encryption key is associated with a different user/application combination on the host (Kanno Paragraphs 0083 and 0106-0108 for example).
Regarding claims 3 and 14, Kanno disclosed that the host provides the data blocks and the set of encryption keys to the inline encryption engine (Kanno Figs. 3 and 6, Paragraphs 0074, 0106-0108, 0114-0115, and 0171-0174 for example).
Regarding claims 4 and 15, Kanno disclosed that the set of encryption keys are pre-loaded into the inline encryption engine, and wherein the host provides the data blocks and IDs of the encryption keys to be used to encrypt the data blocks to the inline encryption engine (Kanno Figs. 3 and 6, Paragraphs 0074, 0106-0108, 0114-0115, and Fig. 30, Paragraphs 0243-0247 for example).
Regarding claim 5, Kanno disclosed that the storage device controller includes n (n>1) write-active erase units E.sub.1, E.sub.2, . . . E.sub.n (Kanno Fig. 8 and Paragraphs 0093, and 0159-0163 for example).
Regarding claim 6, Kanno disclosed that for each data block, the inline encryption engine is configured to encrypt the data block using a corresponding encryption 
Regarding claim 9, Kanno taught that the storage device controller further includes an enhanced logical block address (LBA) to physical block address (PBA) mapping table, the enhanced LBA-PBA mapping table including, for each data block, a mapping of the LBA of the data block to its associated PBA in the solid-state memory together with a hashed encryption key h.sub.i (Kanno Paragraphs 0080-0081, and 0105 for example).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 7, 8, 10, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno, and further in view of Stephens (US Patent Application Publication Number 2011/0219168).
Regarding claims 7 and 16, Kanno did not explicitly teach the storage device controller is configured to write the encrypted data block into an write-active erase unit E.sub.m, wherein m=h.sub.i mod n.  Kanno did teach using a lookup table which uses the hash of the encryption key to map to a physical block in the flash storage (Kanno Paragraph 0081).
Stephens taught a system for identifying which flash memory erase unit to write to by applying a hash to an input key and then taking that result modulo the number of erase units, producing the number of the erase unit (Stephens Paragraphs 0026-0027 for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Stephens in the system of Kanno by using the hash of the encryption key modulo the number of available blocks to determine which block to read/write data into.  This would have been obvious because the person having ordinary skill in the art would have been motivated to promote even wearing of the flash storage device.
Regarding claims 8 and 17, Kanno and Stevens taught that if the write-active erase unit E.sub.m becomes full, the storage device controller is configured to seal the full write-active erase unit E.sub.m and allocate an empty erase unit as a new write-active erase unit E.sub.m (Kanno Fig. 30 and Paragraphs 0243-0247).

Regarding claim 10 the storage device controller is further configured to perform a garbage collection operation on an erase unit E.sub.r by: for each data block in the erase unit 
Regarding claim 11, Kanno and Stephens taught that if the write-active erase unit E.sub.m becomes full, the storage device controller is configured to seal the full write-active erase unit E.sub.m and allocate an empty erase unit as a new write-active erase unit E.sub.m (Kanno Fig. 30 and Paragraphs 0243-0247).

Regarding claim 18, Kanno and Stephens taught providing an enhanced logical block address (LBA) to physical block address (PBA) mapping table, the enhanced LBA-PBA mapping table including, for each data block, a mapping of the LBA of the data block to its associated PBA in the solid-state memory together with the hashed encryption key h.sub.i (Kanno Paragraphs 0080-0081 and 0105 for example).
Regarding claim 19, Kanno and Stephens taught performing a garbage collection operation on an erase unit E.sub.r by: for each data block in the erase unit E.sub.r: using the LBA of the data block to obtain the hashed encryption key h.sub.i for the data block from the enhanced LBA-PBA mapping table (Kanno Paragraph 0080-0081 and 0243-0247); calculating m=h.sub.i mod n to determine the write-active erase unit E.sub.m where the data block is to be written (Stephens Paragraphs 0026-0027 for example); and writing the data block into the write-.


Conclusion
Claims 1-19 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,830,278 taught that encryption keys can be used to control the lifetime of data on a storage device by managing the lifetime of the encryption keys that were used to encrypt the data.
US 8,935,508 taught using the hash of a received key to determine which of a plurality of memory sub-trees to write data to.
US 2014/0122878 taught converting a key value to an address of a predetermined memory sector by hashing the key value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491